Citation Nr: 0710287	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-30 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) secondary to service connected pancreatitis 
with gastritis and duodenitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from July 1983 to May 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that service connection is warranted for a 
GERD.  VA examinations were conducted in July 2002 and April 
2003.  GERD was diagnosed.  The examiner did not comment on 
the etiology of GERD.  Further medical opinion is needed.  

It also appears that appellant is undergoing routine VA 
outpatient care for gastrointestinal pathology.  Current 
records should be requested for review prior to entry of an 
opinion.

The case is REMANDED to the RO for the following 
developments:

1.  The RO/AMC should make arrangements 
for all recent treatment records of all 
gastrointestinal pathology to be gathered 
for review prior to entry of the opinion 
below.

2.  The RO should make arrangements with 
the Boston, Massachusetts, VA medical 
facility for the veteran's claims folder 
(and records of current treatment 
obtained pursuant to paragraph 1) to be 
forwarded to the examiner who conducted 
the VA examination in April 2003 (or, if 
unavailable, to another appropriate VA 
reviewer) in order to review the claims 
folder.  The veteran's complete claims 
folder must be made available to the 
examiner.  In an addendum, the examiner 
should provide opinion as to whether the 
veteran's GERD is more likely than not 
related to his military service; and 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the GERD is caused or 
aggravated by the veteran's service 
connected pancreatitis with gastritis and 
duodenitis?  See Allen v. Brown, 7 Vet. 
App. 430 (1995).  A complete rational for 
any opinion expressed should be included 
in the report.  If the reviewer deems 
re-examination necessary, this should be 
done.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




